Citation Nr: 0330191	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
compulsive neurosis with posttraumatic stress disorder 
(PTSD), prior to October 24, 1997.

2.  Entitlement to an evaluation in excess of 50 percent for 
compulsive neurosis with PSTD from October 24, 1997.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

By a rating decision in April 1998, during the pendency of 
the appeal, the RO determined that the veteran was 
incompetent for VA purposes and a custodian has pursued the 
appeal on his behalf.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Due process

Subsequent to issuance of the most recent supplemental 
statement of the case, in November 2002, the veteran's 
custodian submitted to the RO a written argument and a copy 
of a report entitled, "Improving VA PTSD Compensation and 
Pension Reports."  However, neither the written argument nor 
the copy of the report have been considered by the RO nor has 
RO consideration of this evidence been waived by either the 
veteran, his guardian or his service representative, Disabled 
American Veterans.  As such, this matter must be remanded in 
accordance with 
38 C.F.R. § 19.31 and 20.1304(c) (2002).

Evidentiary Development

With regard to the veteran's increased evaluation claim for 
his service-connected compulsive neurosis with PTSD and his 
claim of entitlement to TDIU, the veteran's custodian 
maintains that a 100 percent schedular evaluation should be 
awarded for his PTSD.  A review of the VA and private medical 
evidence reflects that there are conflicting VA medical 
opinions of record with respect to the veteran's 
"unemployability" and severity of the service-connected 
compulsive neurosis with PTSD.  The Court has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, prior to final appellate review of the 
aforementioned claims, the veteran should be scheduled for an 
additional VA psychiatric examination to determine the 
current severity of the service-connected compulsive neurosis 
and PTSD and its effect on the appellant's ability to 
maintain substantially gainful employment.  

In addition, when examined by VA in September 2002, the 
veteran indicated that he had continued to receive treatment 
for his PTSD from his treating VA physician.  While 
outpatient reports from the VA Medical Center in Cincinnati, 
Ohio dating up until June 2002 are of record, more recent 
treatment reports are absent.  In that regard, it is noted 
that VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and must 
be considered when deciding a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Regarding the veteran's claim for service connection for 
hypertension, he has not been afforded a VA examination with 
an opinion as to the etiology of said disability.  The Board 
finds that such medical opinion would be useful in 
adjudicating the claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should obtain the veteran's 
medical records from the VA medical 
facilities in Cincinnati, Ohio, for any 
pertinent treatment received since June 
2002.  If these treatment reports can not 
be obtained, documentation as to their 
absence must be contained in the claims 
files. 

3.  After receiving as many of the above 
medical records as possible, the RO 
should schedule the veteran for a VA 
psychiatric examination by a VA examiner 
who has not previously examined the 
veteran in order to determine the current 
severity of the service-connected 
compulsive neurosis with PTSD.  The 
claims files, including a copy of this 
remand request, must be available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
files was made, to specifically include 
the June 1999 letter by a VA physician 
and the September 2002 VA post-traumatic 
stress disorder examination report.  A 
complete rationale for all opinions must 
be provided.  The examination report must 
be typed.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations of the veteran's 
compulsive neurosis with PTSD should be 
reported in detail.  The examiner should 
fully describe the veteran's psychiatric 
symptoms and assign a Global Assessment 
of Functioning (GAF) score. 

If any psychiatric disorders other than 
the service-connected compulsive neurosis 
with PTSD are present, the examiner 
should, to the extent possible, 
distinguish the manifestations of the 
veteran's service-connected compulsive 
neurosis with PTSD from those of any 
other diagnosed disorder.  If the 
symptomatology cannot be distinguished, 
it should be so stated for the record.  
The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected compulsive 
neurosis with PTSD to include whether it 
is sufficient by itself to render him 
unemployable.  

4.  The RO should schedule the veteran 
for a VA hypertension examination in 
order to determine the nature and 
etiology of any currently present 
hypertension.  The claims files, 
including a copy of this remand request, 
must be available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims files was made.  A 
complete rationale for all opinions must 
be provided.  The examination report must 
be typed.  All necessary tests and 
studies should be accomplished, and the 
findings reported in detail.  

The examiner must offer opinions as to 
the following: a) whether it is at least 
as likely as not that any currently 
diagnosed hypertension had its onset 
during military service; b) if any 
currently diagnosed hypertension 
preexisted military service and, if so, 
was it aggravated by active service (that 
is, whether any preexisting hypertension 
increased in severity in service, and 
whether any increase was beyond a normal 
progression of the disease); and (c) if 
any hypertension was manifested to a 
compensable degree within a year of 
military service discharge.  The examiner 
should render an opinion as to the extent 
that any currently present hypertension 
found on examination interferes with the 
veteran's ability to work or maintain 
substantial gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

5.  The RO should then review the record 
and ensure hat the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  The 
RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If any benefit sought on appeal remains 
denied, the veteran, his guardian and 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims files are returned to the 
Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



